This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2   THE BANK OF NEW YORK MELLON,
 3   F/K/A THE BANK OF NEW YORK, as
 4   Successor in Interest to JPMORGAN
 5   CHASE BANK, NATIONAL ASSOCIATION,
 6   As Trustee for RBSGC MORTGAGE LOAN
 7   TRUST MORTGAGE PASS-THROUGH
 8   CERTIFICATE, SERIES 2005-RPI,
 9
10          Plaintiff-Appellant,

11 v.                                                            NO. A-1-CA-36317

12   FRANCISCO JAVIER RODRIGUEZ AND
13   JANE DOE RODRIGUEZ, husband and
14   wife; PATRICIA ESTRADA, if living; if
15   deceased, THE UNKNOWN HEIRS OF
16   PATRICIA ESTRADA, DECEASED;
17   CITY OF ALBUQUERQUE; ABC Corporations
18   I-X, XYZ Partnerships I-X, John Does I-X
19   and Jane Does I-X, THE UNKNOWN HEIRS
20   AND DEVISEES OF ANY OF THE ABOVE,
21   IF DECEASED; OCCUPANTS OF THE PROPERTY,

22          Defendants-Appellees.

23 APPEAL FROM THE DISTRICT COURT OF BERNALILLO COUNTY
24 Victor S. Lopez, District Judge

25 McCarthy & Holthus, LLP
26 Karen Weaver
 1 Joshua T. Chappell
 2 Albuquerque, NM

 3 for Appellant

 4 Daniel P. Dietz, Assistant City Attorney
 5 Albuquerque, NM

 6 for Appellee City of Albuquerque

 7                           MEMORANDUM OPINION

 8 VANZI, Chief Judge.

 9   {1}   Summary affirmance was proposed for the reasons stated in the notice of

10 proposed summary disposition. No memorandum opposing summary affirmance has

11 been filed and the time for doing so has expired.

12   {2}   AFFIRMED.

13   {3}   IT IS SO ORDERED.


14                                        __________________________________
15                                        LINDA M. VANZI, Chief Judge

16 WE CONCUR:



17 _________________________________
18 STEPHEN G. FRENCH, Judge



19 _________________________________

                                              2
1 DANIEL J. GALLEGOS, Judge




                              3